Appeal by the defendant from an order of the Supreme Court, Kings County (Lott, J.), dated December 14, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court properly designated him a level three sex offender based, inter alia, upon the recommendation of the Board of Examiners of Sex Offenders, as well as the facts contained in the case summary and the risk assessment instrument (see Correction Law §§ 168-n, 168-1 [6] [c]; People v Overman, 7 AD3d 596, 597 [2004]; People v Burgess, 6 AD3d 686 [2004]). Rivera, J.P., Dillon, Belen and Hall, JJ., concur.